Montgomery, J.
(dissenting). This is an action of ejectment to recover the undivided one-third part of a portion of lot 7, block 1 N., range 1 E., in the city of Jackson. Both parties claim title through the former owner, Benjamin G. Mosher, who died intestate June 27, 1874, leaving a widow and three heirs, Amanda M. Bronson, Alice J. Byrne, and the plaintiff, a grandson. An administrator was appointed on the 29th of July, 1874. On the 29th of September, 1877, license was granted to borrow money, and $5,000 was borrowed on the security of a mortgage upon the property in question, due in five years. On June 23, 1883, the administrator filed a peti-2 *25tion in probate court, praying leave to sell the real estate belonging to the estate, for the purpose of paying the debts. This petition sets forth that the debts of the estate are the mortgage in question of $5,000; another mortgage of $1,000 on the same property; a claim of Timothy Hoyle of $3,000, and interest for about four years, for a deficiency on a decree on foreclosure of a mortgage given by deceased in his lifetime; a mortgage on another piece of property belonging to the estate; a judgment against the'administrator in his representative capacity, in favor of Perry Averill, of $500 and interest; and a claim allowed by commissioners in favor of Perry Averill of $77.80, from which an appeal was allowed to the circuit court to claimant, he claiming to be entitled to $250.54. On the filing of this petition the probate court made an order of hearing, appointing the 16th day of July then next as the time for hearing on said petition, and directing that notice of the pending hearing should be given by serving a copy personally upon all the heirs at law or other persons interested in the estate to be found in the county. Service was made upon all concerned except the plaintiff, who was served by delivering a copy to Perry Averill, his guardian and father. On July 17, 1883, an adjourned day for hearing, a license, pursuant to the prayer of the petition, was granted. The license recites that due notice of the hearing of said petition has been given to all persons interested, as directed by the court. The license directed the administrator to give notice of the time and place of holding the sale by posting the notice in three of the most public places in the city of Jackson, and publishing the same in a newspaper in Jackson county for six weeks successively next before the sale. A bond was required and furnished, and the oath before sale was duly taken. The notice was posted in three of the most public places in the city of Jackson, but none of them were posted in the First ward of the city, in which the property in question was located. The sale was made as advertised, and the property struck off to the defendant for $18,000, which *26the court finds was a fair price for the property. On the-7th of September a report of sale was filed, and the court made an order confirming the sale. A deed of the premises was ordered by the court, and executed and delivered. The purchase by the bank was made in good faith, without notice of any defect or irregularity in the proceedings. Immediately following such sale, the bank took possession of the property, and has since spent upwards of $15,000 in improvements thereon.
The contentions made in the court below and in this court were that, by delay in settling the estate, the probate court lost jurisdiction to make the order of sale; that there was not such a showing of indebtedness as to authorize the sale; that the service of process upon the guardian was not sufficient to confer upon the court jurisdiction; that the notices of sale were not posted as required by the statute. The court ruled against the first and second contentions of the plaintiff; held, as to the third, that, the court having jurisdiction of the estate, a purchaser is protected, whether the jurisdiction was properly or improperly exercised, or whether the license was granted upon a sufficient or insufficient petition. As' to the fourth contention, namely, the failure to post notices of sale, the court held that this was foreclosed by the order of confirmation.
In support of the contention that the court had, by lapse of time, lost jurisdiction of the estate, and had not power to order a sale, counsel relies upon Hoffman v. Beard, 32 Mich. 218. This case has been, in effect, overruled, as was said by this court in Re Beniteau, 88 Mich. 152. See, also, Peckham v. Hoag, 92 Mich. 423.
This case must turn upon the construction to be given to section 6076, 2 How. Stat-., which provides that the sale shall not be void on account of any irregularity in the proceedings, provided it shall appear that the sale was licensed by the probate court having jurisdiction; that a bond, which was approved by the judge of probate, was given, in case a bond was required; that the officer took *27the oath prescribed in the chapter; that he gave notice of the time and place of sale as in the chapter prescribed; and that the premises were sold accordingly, and the sale confirmed by the court, and that they are held by one who purchased them in good faith. These various clauses have been before the court for construction on different occasions. As to the first clause, it has been held that it is sufficiently complied with if the sale is ordered by the probate court having jurisdiction of the estate. Howard v. Moore, 2 Mich. 226; Woods v. Monroe, 17 Mich. 238; Dexter v. Cranston, 41 Mich. 448; Blanchard v. De Graff, 60 Mich. 107. See, also, Gary, Prob. Law, § 539; Reynolds v. Schmidt, 20 Wis. 394. The second provision, requiring a bond in case a bond is required, has been construed to mean in case a bond is required by the probate court. Norman v. Olney, 64 Mich. 553.
The question which presents the greatest difficulty arises out of the failure to give the notice required by the statute. Section 6040, 2 How. Stat., provides that, when a sale is ordered, notice of the time and place of holding the same shall be posted up in three of the most public places in the township or ward in which the land is situated, and shall be published in a newspaper, etc. This was not complied with, and, unless the order confirming the sale shall be held to have cured the error, it follows that the defendant acquired no title. It is undoubtedly true, in a sense, that the probate court is a court of general jurisdiction; but the proceeding for the sale of lands by an executor or administrator is statutory, and it cannot be doubted that it would he competent for the legislature to fix the limit of the presumptions that are to arise from an adjudication of the court, or to limit the conclusiveness of the holding of the court upon any question. 12 Am. & Eng. Enc. Law, 268,. 26 9. Public policy requires, undoubtedly, that sales by administrators shall be upheld where good faith is shown, and that irregularities which have not affected the interests of the parties concerned disastrously shall not operate to defeat title. But when the statute *28was enacted this was a legislative question, and, if the fair construction of the provisions of this statute leads to the conclusion that the defect in question is not obviated by the curative provisions, much as we may regret the necessity of so holding, we are bound to follow the statute.
It is to be noted that the curative section was deemed by the legislature necessary, and this is declarative of the understanding as to the nature of the proceedings, and as to the force which the legislature intended should be given to the adjudication and determination of the court. It is also to be noticed that in this curative section it is provided that there must be a concurrence of all the conditions named before the attack upon the sale for irregularity in the proceedings is precluded. This includes not only notice of the time and place of sale as in this chapter prescribed, but also the confirmation of the court. It seems illogical to hold that the confirmation of the court may cure the error of a failure to give the notice of the time and place as prescribed, when the requirement of such a notice is coupled with the confirmation in the curative provisions. In Cahill v. Bassett, 66 Mich. 407, the question whether the confirmation of sale would cure such a defect was raised, but not decided. The opinion of Mr. Justice Champlin implies that the confirmation would not cure such a defect, and this was concurred in by Mr. Justice Morse. But in the later case of Schaale v. Wasey, 70 Mich. 420, in an opinion by Mr. Justice Morse, concurred in by his associates, it appeared that the notice was published in a newspaper mainly published in the German language. The court said:
“We do not think such a publication as the one in this case a proper one under our laws; but we are not prepared to say that it vitiates a good-faith sale, legally made in all other respects, especially when such sale is attacked collaterally, and there is no evidence showing a want of bidders at such sale, or any inadequacy of price in the sale. ”
It is difficult to understand how this holding could have been made unless upon the ground that the confirmation *29of the sale cures the defect. This view finds support in Osman v. Traphagen, 23 Mich. 80; Van Fleet, Coll. Attack, § 787, and cases cited. Nevertheless, I think the court lost sight of the real purpose and intent of the legislature in the enactment of the curative provisions of the statute, and that the holding should be overruled. I think the sale in the present case cannot be sustained. How far the defendant might be made whole by subrogation or other equitable remedy cannot, of course, be determined on this record.
Judgment should be reversed, judgment for plaintiff entered here on the findings, and the case remanded for further proceedings under the statute.